Motion for leave to serve and file an abbreviated record on appeal denied, without prejudice to an application in the court below. Motion for leave to appeal as poor person? granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one *919copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for respondent and fide 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court. Concur — Breitel, J. P., Yalente, McNally, Eager and Steuer, JJ.